Title: To James Madison from Elbridge Gerry, 5 March 1814
From: Gerry, Elbridge
To: Madison, James


        
          Dear Sir,
          Washington 5th March 1814
        
        I think it necessary to communicate in toto, General Boyd’s letter to me of the 22d of Feby, & also Doctor Eustis’ of the 14th, on the subject of promotions over the General. Some part of the former, indicates an intention to have confined the letter to my own inspection; but I prefer your perusal of both, confidentially. I can give no opinion on the subject, & submit it implicitly to your decision; being with the most perfect esteem & respect, your obedt sert
        
          E. Gerry
        
      